Case 3:19-cv-00155-AJB-JLB Document 26 Filed 03/25/19 PageID.3274 Page 1 of 11



       SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   1     A Limited Liability Partnership
   2     Including Professional Corporations
       JESSE A. SALEN (Cal. Bar. No. 292043)
   3   12275 El Camino Real, Suite 200
       San Diego, California 92130
   4   Tel: (858) 720-8900
   5   Fax: (858) 509-3691
       Email: jsalen@sheppardmullin.com
   6
    BRADLEY C. GRAVELINE (admitted pro hac vice)
  7 DAVID M. POELL (admitted pro hac vice)
    70 West Madison Street, 48th floor
  8 Chicago, Illinois 60602
  9 Tel: (312) 499-6300
    Fax: (312) 499-6301
 10 Email: bgraveline@sheppardmullin.com
           dpoell@sheppardmullin.com
 11
    Attorneys for Innovus Pharmaceuticals, Inc.
 12
 13                       UNITED STATES DISTRICT COURT

 14                      SOUTHERN DISTRICT OF CALIFORNIA
 15 INNOVUS PHARMACEUTICALS,                 Case No. 3:19-CV-00155-AJB-JLB
 16 INC., a Nevada Corporation,
 17              Plaintiff,                  FIRST AMENDED COMPLAINT
 18
           v.
 19
 20 JAMES L. YEAGER, PH.D., SERVET
    BUYUKTIMKIN, AND NADIR
 21 BUYUKTIMKIN,
 22
              Defendants.
 23
 24
 25
 26
 27
 28
                                                            Case No. 3:19-cv-00155-AJB-JLB
Case 3:19-cv-00155-AJB-JLB Document 26 Filed 03/25/19 PageID.3275 Page 2 of 11




   1        Plaintiff, INNOVUS PHARMACEUTICALS, INC. (“Innovus” or “Plaintiff”),
   2 a Nevada Corporation with its principal place of business in San Diego, California,
   3 alleges as follows for its First Amended Complaint against Defendants JAMES L.
   4 YEAGER, PH.D. (“Yeager”), SERVET BUYUKTIMKIN (“S. Buyuktimkin”) and
   5 NADIR BUYUKTIMKIN (“N. Buyuktimkin”) (collectively, “Defendants”):
   6                                        PARTIES
   7        1.     Innovus is a corporation organized and existing under the laws of Nevada
   8 with its principal place of business in San Diego, California.
   9        2.     Yeager is a domiciled citizen of Illinois.
 10         3.     S. Buyuktimkin is a domiciled citizen of California.
 11         4.     N. Buyuktimkin is a domiciled citizen of California.
 12                             JURISDICTION AND VENUE
 13         5.     This is a civil action for copyright infringement in violation of the
 14 Copyright Act of the United States, 17 U.S.C. § 101, et seq., and for violations of the
 15 Digital Millennium Copyright Act, 17 U.S.C. § 1201, et seq., arising from
 16 unauthorized Defendants’ copying and pasting of Plaintiff’s original work of
 17 authorship into Defendants’ U.S. Patent Application No. 15/496,861, which was filed
 18 with the U.S. Patent and Trademark Office on April 25, 2017. Innovus holds
 19 exclusive rights to the copyrighted material infringed by Defendants.
 20         6.     This Court has subject matter jurisdiction over this action pursuant to 28
 21 U.S.C. §§ 1331 and 1338(a), and 17 U.S.C. § 1203(a).
 22         7.     This Court has personal jurisdiction over Yeager because, among other
 23 matters, the copyright holder (Innovus) resides in California and Yeager willfully
 24 harmed a California entity by knowingly infringing its copyrighted material.
 25 Moreover, the copyrighted work that Defendant willfully infringed was created and
 26 is maintained in California. In addition, the contracts transferring the intellectual
 27
 28
                                                -2-                Case No. 3:19-cv-00155-AJB-JLB
Case 3:19-cv-00155-AJB-JLB Document 26 Filed 03/25/19 PageID.3276 Page 3 of 11




   1 property rights that are at issue in this litigation contain California choice of law and
   2 venue provisions.
   3        8.     This Court has personal jurisdiction over S. Buyuktimkin because S.
   4 Buyuktimkin is a domiciled citizen of California and resides in California.
   5        9.     This Court has personal jurisdiction over N. Buyuktimkin because N.
   6 Buyuktimkin is a domiciled citizen of California and resides in California.
   7        10.    Venue is proper in the California pursuant to 28 U.S.C. §§ 1391(a) and
   8 (b), or 28 U.S.C. § 1400(a).
   9                            FACTS AND ALLEGATIONS
 10         11.    Yeager received his Ph.D. in Industrial and Physical Pharmacy from
 11 Purdue University in 1978. During his professional career, Yeager has been the
 12 inventor of certain topical creams used for various health-related purposes and he
 13 and/or the entities he has been involved with have filed patent applications with the
 14 United States Patent and Trademark Office.
 15         12.    On information and belief, on or about April 15, 2012, Centric Research
 16 Institute (“CRI”), a California corporation, engaged Yeager to invent a topical cream
 17 designed to treat men with erectile-dysfunction problems.
 18         13.    Pursuant to a written agreement between Yeager and CRI, Yeager agreed
 19 to assign his rights, title and interest in and to any and all ideas, improvements,
 20 inventions and works of authorship to CRI.
 21         14.    On April 19, 2013, CRI and Innovus entered into an Asset Purchase
 22 Agreement (the “APA”). The APA defines “Product” to mean “all past, present and
 23 future CIRCUMSerum™ product formulations . . . and presentations including
 24 dispenser and samples . . . .” Pursuant to the APA, CRI assigned its entire right, title
 25 and interest in the Product to Innovus and further granted to Innovus an exclusive,
 26 perpetual license to the intellectual property rights and commercialization rights to
 27 the Product. This agreement contains a California choice of law and venue provision.
 28
                                                -3-                 Case No. 3:19-cv-00155-AJB-JLB
Case 3:19-cv-00155-AJB-JLB Document 26 Filed 03/25/19 PageID.3277 Page 4 of 11




   1         15.   Pursuant to the APA, Innovus acquired exclusive rights and title to all
   2 intellectual property rights owned or controlled by CRI, including trade secrets, know-
   3 how, copyrights, and domain names relating to the Product.
   4         16.   In an Amendment to the APA dated June 9, 2016, Innovus and CRI
   5 entered into a marketing agreement which permitted Innovus to sell in the United
   6 States Sensum®, which is the name Innovus gave to the CIRCUMSerum™ product.
   7         17.   On April 25, 2017, Yeager, S. Buyuktimkin and N. Buyuktimkin filed a
   8 patent application, which was numbered U.S. Patent Application No. 15/496,861 (the
   9 “’861     Application”).   This    application   was     entitled   “SENSITIZATION
 10 COMPOSITION AND METHOD OF USE”.                       A true and correct copy of the
 11 specification Defendants filed in connection with the ’861 Application is attached
 12 hereto as Exhibit A.
 13          18.   In the ’861 Application, Yeager, S. Buyuktimkin and N. Buyuktimkin
 14 copied verbatim copyrighted material that is contained on Innovus’ website.
 15          19.   The copyrighted material relates to a clinical use survey study conducted
 16 on behalf of Innovus to assess the effect of Sensum+® on penile sensitivity after three
 17 weeks of twice-daily treatment (the “Clinical Study”). The Clinical Study involved
 18 14 patients who used Sensum+® during a five-week period. The survey included
 19 questions regarding, among other matters, (1) previous history of reduced penile
 20 sensitivity (RPS), and the effect of Sensum+® on penile sensitivity, (2) Masturbation
 21 Ejaculatory Latency Time (MELT), (3) Intra-Vaginal Ejaculatory Latency Time
 22 (IELT), (4) sex-life satisfaction, and (5) sex-partner’s satisfaction.
 23          20.   The results of the Clinical Study are owned and copyrighted by Innovus
 24 and are contained on Innovus’ website at https://innovuspharma.com (the “Clinical
 25 Study Table”). A true and correct copy of the Clinical Study Table is attached hereto
 26 as Exhibit B. The clinical data contained in the Clinical Study Table was selected,
 27 coordinated and arranged as an original work by clinical researchers who ran the
 28
                                                -4-                Case No. 3:19-cv-00155-AJB-JLB
Case 3:19-cv-00155-AJB-JLB Document 26 Filed 03/25/19 PageID.3278 Page 5 of 11




   1 Clinical Study on behalf of Innovus. The Clinical Study Table also reflects the results
   2 of answers to questions that reflect originality and creativity of the researchers.
   3        21.    The Clinical Study Table was first published on or about November 1,
   4 2014, and has been posted continuously on Innovus’ website for several years. The
   5 Clinical Study Table constitutes an original work of authorship resulting from
   6 proprietary developed patient and consumer self-assessment questionnaire titled and
   7 numbered INNV-RPS1001-M relevant to the conditions tested and is copyrightable
   8 subject matter.
   9        22.    On January 2, 2019, Innovus filed an application with the U.S. Copyright
 10 Office to register the Clinical Study Table and other material on its website as a
 11 copyrightable work pursuant to 17 U.S.C. § 408 (the “Copyright Application”). A
 12 true copy of the Copyright Application is attached hereto as Exhibit C.
 13         23.    The Copyright Office has granted registration of Innovus’ copyright of
 14 the Clinical Study Table, which has been entered in the Copyright Catalog and
 15 assigned Registration No. TX0008672337. A true copy of the copyright registration
 16 form printed from the Copyright Office’s website is attached hereto as Exhibit D.
 17         24.    The ’861 Application contains the identical Clinical Study Table. (See
 18 Exhibit A, at p. 8.)
 19         25.    The ’861 Application lists Yeager, S. Buyuktimkin and N. Buyuktimkin
 20 as inventors. In the ’861 Application, Defendants copied the Clinical Study Table
 21 directly from Innovus’ website and pasted the copyrighted Clinical Study Table
 22 verbatim into the ’861 Application.
 23         26.    Defendants knew the Clinical Study Table belonged to Innovus, but
 24 Defendants wrongfully copied the Clinical Study Table in their patent application in
 25 order to persuade the United States Patent and Trademark Office (“USPTO”) to award
 26 them a patent based on Innovus’ data as presented in the Clinical Study Data.
 27
 28
                                                -5-                 Case No. 3:19-cv-00155-AJB-JLB
Case 3:19-cv-00155-AJB-JLB Document 26 Filed 03/25/19 PageID.3279 Page 6 of 11




   1        27.   When copying and pasting Plaintiff’s Clinical Study Table verbatim into
   2 the ’861 Application, Defendants intentionally removed and altered Plaintiff’s
   3 copyright management information that Plaintiff had published with the Clinical
   4 Study Table. Specifically, Defendants removed the title of the Clinical Study Table
   5 (Sensum+ Clinical Efficacy Summary) and added false copyright management
   6 information (Table 3. Results from Example 3 Study) to conceal Defendants’ willful
   7 copyright infringement and to give the false impression that the Clinical Study Table
   8 was an original work of Defendants.
   9        28.   Defendants ordered the intentional display of the infringing Clinical
 10 Study Table on the ’861 Application when they submitted the ’861 Application to the
 11 USPTO, knowing that Plaintiff’s copyright management information had been
 12 removed and altered without authority of the copyright owner, and knowing that it
 13 would conceal an infringement of rights.
 14         29.   The Clinical Study Table does not contain mere facts. Rather, the data
 15 set forth in the Clinical Study Table is selected and presented in such a manner as to
 16 convey a substantial amount of information in a condensed format, and it is designed
 17 and intended to be a persuasive clinical endpoints presentation of data specifically
 18 designed for direct to consumer marketing. This tabular format and the data presented
 19 in it has been tested for direct response with thousands of households to yield optimal
 20 sales response.
 21         30.   Innovus did not authorize Defendants or anyone acting on their behalf to
 22 copy the Clinical Study Table into the ’861 Application.
 23         31.   On August 10, 2017, the ’861 Application was published by the USPTO
 24 as U.S. Patent Publication No. 2017/0224755 A1.
 25         32.   On November 21, 2017, the USPTO granted Patent No. US 9,821,021
 26 B2, entitled Sensitization Composition and Method of Use (the “’021 Patent”). The
 27
 28
                                               -6-               Case No. 3:19-cv-00155-AJB-JLB
Case 3:19-cv-00155-AJB-JLB Document 26 Filed 03/25/19 PageID.3280 Page 7 of 11




   1 ’021 Patent lists Yeager, S. Buyuktimkin, and Nadir Buyuktimkin as investors. A
   2 true and correct copy of the ’021 Patent is attached hereto as Exhibit E.
   3         33.    The ’021 Patent contains the identical Clinical Study Table. (See Exhibit
   4 E, at p. 5.) On information and belief, the USPTO allowed the ’021 Patent based on
   5 the Clinical Study Table.
   6         34.    At no time did Defendants inform Innovus that they used the copyrighted
   7 material in connection with their patent application. Innovus did not learn that
   8 Defendants had wrongfully used this material until after the USPTO allowed the ’021
   9 Patent.
 10          35.    On information and belief, the USPTO would not have granted the ’021
 11 Patent in the absence of the Clinical Study Table.
 12          36.    Defendants would not have been able to obtain and use the ’021 Patent
 13 had they not infringed Innovus’ copyright and copied the Clinical Study Table –
 14 verbatim – in their patent application.
 15          37.    The ’021 Patent has commercial value to Defendants.
 16
                                         COUNT I
 17                             COPYRIGHT INFRINGEMENT
                                    (17 U.S.C. § 501(a))
 18
             38.    Plaintiff hereby realleges and incorporates by reference the preceding
 19
       Paragraphs 1–37 as if fully stated herein.
 20
             39.    The Clinical Study Table constitutes an original work of authorship
 21
       resulting from proprietary developed patient and consumer self-assessment
 22
       questionnaire titled and numbered INNV-RPS1001-M relevant to the conditions
 23
       tested and is copyrightable subject matter. Plaintiff has complied in all respects with
 24
       the Copyright Act, 17 U.S.C. § 101, et seq., and the Copyright Office has granted
 25
       registration of Plaintiff’s copyright of the Clinical Study Table, which has been
 26
       entered in the Copyright Catalog and assigned Registration No. TX0008672337.
 27
 28
                                                    -7-             Case No. 3:19-cv-00155-AJB-JLB
Case 3:19-cv-00155-AJB-JLB Document 26 Filed 03/25/19 PageID.3281 Page 8 of 11




   1        40.    Defendants had no right to use the Clinical Study Table. Rather, they
   2 used the Clinical Study Table to further their own interests and to fraudulently obtain
   3 the ’021 Patent by representing to the USPTO that the Clinical Study Table belonged
   4 to Defendants rather than to Innovus.
   5        41.    Innovus is the owner of the copyright on the Clinical Study Table, and
   6 the Copyright Office has registered the copyright.
   7        42.    Defendants willfully infringed Innovus’ copyright by copying and
   8 pasting the Clinical Study Table verbatim into the ’861 Application.
   9        43.    Defendants’ actions constitute copyright infringement.
 10         44.    As a direct and proximate result of Defendants’ infringement, Innovus is
 11 entitled to damages in an amount to be proven at trial.
 12         45.    Among other things, Innovus is entitled to recover from Defendants sales
 13 Plaintiff lost as a result of the infringement. Innovus believes that such damages are
 14 currently estimated to be in excess of $1,000,000.00.
 15         46.    Innovus also is entitled to Defendants’ profits attributable to the
 16 infringement, pursuant to 17 U.S.C. § 504(b), including an accounting and
 17 constructive trust with respect to such profits.
 18         WHEREFORE, Plaintiff Innovus Pharmaceuticals, Inc. prays for judgment
 19 against Defendants on Count I as follows:
 20         A.     Awarding Innovus actual damages and all gains, profits, and advantages
 21 derived by Defendants’ infringement.
 22         B.     Awarding Innovus its sales lost as a result of Defendants’ infringement,
 23 in an amount in excess of $1,000,000.00.
 24         C.     Ordering an accounting of, and the imposition of a constructive trust with
 25 respect to, Defendants’ profits attributable to their infringing actions.
 26         D.     Awarding Innovus all profits obtained by Defendants as a result of their
 27 wrongful copyright infringement.
 28
                                               -8-                 Case No. 3:19-cv-00155-AJB-JLB
Case 3:19-cv-00155-AJB-JLB Document 26 Filed 03/25/19 PageID.3282 Page 9 of 11




   1        E.    Awarding Innovus pre-judgment and post-judgment interest according
   2 to law.
   3        F.    Awarding Innovus such other and further relief as the Court may deem
   4 equitable and just.
   5                                COUNT II
               VIOLATION OF DIGITAL MILLENNIUM COPYRIGHT ACT
   6                            (17 U.S.C. § 1202)
   7        47.   Plaintiff hereby realleges and incorporates by reference the preceding
   8 Paragraphs 1–46 as if fully stated herein.
   9        48.   The title of the copyrighted Clinical Study Table – “Sensum+ Clinical
 10 Efficacy Summary” – and all other information identifying the work constitutes
 11 copyright management information under 17 U.S.C § 1202(c)(1).
 12         49.    When copying and pasting Plaintiff’s Clinical Study Table verbatim into
 13 the ’861 Application, Defendants intentionally removed and altered Plaintiff’s
 14 copyright management information that Plaintiff had published with the Clinical
 15 Study Table. Specifically, Defendants removed the title of the Clinical Study Table
 16 (Sensum+ Clinical Efficacy Summary) and added false copyright management
 17 information (Table 3. Results from Example 3 Study) to conceal Defendants’ willful
 18 copyright infringement and to give the false impression that the Clinical Study Table
 19 was an original work of Defendants, in violation of 17 U.S.C. § 1202(b)(1).
 20         50.   Defendants ordered the intentional display of the infringing Clinical
 21 Study Table on the ’861 Application when they submitted the ’861 Application to the
 22 USPTO, knowing that Plaintiff’s copyright management information had been
 23 removed and altered without authority of the copyright owner, and knowing that it
 24 would conceal an infringement of rights, in violation of 17 U.S.C. § 1202(b)(3).
 25         51.   Plaintiff has suffered damages as a result of Defendants’ unauthorized
 26 and intentional removal of copyright management information and insertion of false
 27 information, and the subsequent submission of ’861 Application to the USPTO.
 28
                                                  -9-            Case No. 3:19-cv-00155-AJB-JLB
Case 3:19-cv-00155-AJB-JLB Document 26 Filed 03/25/19 PageID.3283 Page 10 of 11




   1        52.    Defendants actions constitute intentional and knowing violations of 17
   2 U.S.C. § 1202.
   3        WHEREFORE, Plaintiff Innovus Pharmaceuticals, Inc. prays for judgment
   4 against Defendants on Count II as follows:
   5        A.     Awarding Innovus actual damages and all gains, profits, and advantages
   6 derived by Defendants’ violations pursuant to 17 U.S.C. § 1203(c), in such amounts
   7 as may be found or established at trial, arising from Defendants’ violations of
   8 Plaintiff’s rights under 17 U.S.C. § 1202.
   9        B.     Awarding Innovus statutory damages pursuant to 17 U.S.C. § 1203(c),
  10 in such amounts as may be found or established at trial, arising from Defendants’
  11 violations of Plaintiff’s rights under 17 U.S.C. § 1202.
  12        C.     Awarding Innovus all profits obtained by Defendants attributable to their
  13 violations of Plaintiff’s rights under 17 U.S.C. § 1202.
  14        D.     Awarding Innovus its attorneys’ fees pursuant to 17 U.S.C. § 1203(b)(5).
  15        E.     Awarding Innovus pre-judgment and post-judgment interest according
  16 to law.
  17        F.     Awarding Innovus such other and further relief as the Court may deem
  18 equitable and just.
  19
  20 Dated: March 25, 2019                   Respectfully submitted,
  21
                                             By: /s/ Jesse A. Salen
  22                                         Jesse A. Salen (Cal. Bar. No. 292043)
  23                                         SHEPPARD, MULLIN, RICHTER & HAMPTON, LLP
                                             12275 El Camino Real, Suite 200
  24                                         San Diego, California 92130
  25                                         Tel: (858) 720-8900
                                             Fax: (858) 509-3691
  26                                         jsalen@sheppardmullin.com
  27
  28
                                              -10-                Case No. 3:19-cv-00155-AJB-JLB
Case 3:19-cv-00155-AJB-JLB Document 26 Filed 03/25/19 PageID.3284 Page 11 of 11




   1                                     Bradley C. Graveline (admitted pro hac vice)
                                         David M. Poell (admitted pro hac vice)
   2                                     SHEPPARD, MULLIN, RICHTER & HAMPTON, LLP
   3                                     70 West Madison Street, 48th floor
                                         Chicago, Illinois 60602
   4                                     Direct: (312) 499-6300
   5                                     Fax: (312) 499-6301
                                         bgraveline@sheppardmullin.com
   6                                     dpoell@sheppardmullin.com
   7
                                         Counsel for Innovus Pharmaceuticals, Inc.
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                          -11-              Case No. 3:19-cv-00155-AJB-JLB
